DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This application has been transferred to Examiner Haney in Art Unit 1634. 

3. 	This action is in response to the papers filed March 23, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Applicants election of  Z1 or Z11 or the combination of Z1 and Z11 in the response filed on July 27, 2021 is reiterated for the record. 
	Claims 10-15 and 21-28 are currently pending and have been addressed herein. 

Improper Markush Grouping

4. 	Claims 21-23 and 27-28 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groupings:
(i) any one of imprinted genes Z1, Z5, Z10, or Z11 (clm 21);
(ii) a combination of Z1 and Z11, or a combination of Z1 and Z5 (clm 22);
(iii) a combination of any one or more of Z4, Z6. Z8, Z13, or Z16 (clm 23);
(iv) the expression of Z1, Z11, or Z16 (clm 27);
(v) the expression of Z4, Z5, Z6, Z8, Z10, or Z13 (clm 27);
(vi) at least two of Z1, Z4, Z5, Z6, Z8, Z10, Z11, Z13, and Z16. 
* It is noted that each of the Z’s refer to genes (i.e., Z1 is Gnas, Z5 is Mest, Z10 is Gatm, etc.)
These Markush groupings are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with colorectal tumors. Accordingly, while the different genes are asserted to have the property of being correlated with colorectal tumors, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with colorectal tumors.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
5.	In the response the Applicants traversed the Improper Markush Rejection. 
	In the response the Applicants argue that the improper Markush group rejection is untenable on its face and must be withdrawn because no such grounds of rejection exists. 
This argument has been fully considered but is not persuasive.  The improper Markush rejection is a rejection on the merits that may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (see MPEP 706.03(y)(III). Applicants attention is directed to 76 Fed. Reg. 7162 (February 9, 2011), at 7166 and MPEP 706.03(y).
Applicants argue that they do not understand what is meant by the statement, “Here, each species is considered to be a separate gene”.
Here the previous Examiner was pointing out that the rejected claims recite a list of alternatively useable members (species).  In the instant case the species happen to be the genes recited in the claims (i.e., Z1 (Gnas), Z5 (Mest), Z10 (Gatm) etc.).  
Applicants argue that the Office Action is relying on a generic "boilerplate language" to support the "improper Markush grouping" doctrine. The Applicants argue that the rejection fails to explain in a specific manner why the claimed invention would be considered an "improper Markush grouping".
This argument has been fully considered.  The rejection uses the Improper Markush Grouping Rejection form paragraph (paragraph 8.40) found in  MPEP 706.03(y).  The rejection clearly explains that the member of the Markush grouping are improper because they do not share both a single structural similarity and a common use. The rejection recites language from MPEP 706.03(y) explaining what is required to meet the requirements of having a single structural similarity and a common use. 
The Applicants argue that they do not understand what is meant by the statement, "The recited alternatives do not share a substantial common structure just because they all have a sugar phosphate backbone.” 
Applicants are reminded that members of a Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share a substantial structural feature that is essential to a common use. Here the previous examiner was pointing out that the sugar phosphate backbone of a nucleic acid chain is not considered to be a “substantial structural feature” since it is shared by all nucleic acid molecules.  In other words all genes have sugar phosphate backbone-but not all genes are correlated with colorectal tumors.  Thus the sugar phosphate backbone is not a structural feature that is essential to being correlated with colorectal tumors. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards methods that recite abstract ideas and a law of nature without significantly more.
Question 1
	The claimed invention is directed to a method that recites abstract ideas and a law of nature. 
Question 2A – Prong 1
The claims recite the patent ineligible concepts of abstract ideas and a law of nature.
Claim 10 is directed towards calculating the expression values, grading expression values and treating a subject. The steps of calculating and grading are abstract ideas. Calculating and grading are mental processes that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the calculating and grading steps constitute abstract ideas. Claim 10 is further directed towards a law of nature. Namely, claim 10 is directed towards the association between the expression of the imprinted gene with loss of imprinting, copy number variation, and total expression and the benignity or malignancy of the colorectal tumor is a law of nature. The correlation between the expression of the imprinted gene with loss of imprinting, copy number variation, and total expression and the benignity or malignancy of the colorectal tumor is merely a mental step and does not require the user to do anything in light of the correlation. The correlation between the expression of the imprinted gene with loss of imprinting, copy number variation, and total expression and the benignity or malignancy of the colorectal tumor amounts to no more than an ‘instruction to apply the natural law’ and fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself”. 
	Claims 15, 26, and 27-28 are directed towards classifying the benignity or malignancy of a colorectal tumor into categories. Classifying is a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the classifying step constitutes an abstract idea.
Claims 21, 22, 24, and 25 are directed towards calculating. Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite any additional elements that integrate the judicial exceptions into practical application of the exceptions. Claim 10 includes the additional limitations of obtaining a test sample, designing a probe specific for the sequence within an intron of an imprinted gene, and performing in situ hybridization of the probe. These steps are performed to gather data for the judicial exceptions. They are thus extra-solution activity, and do not integrate the judicial exceptions into practical application. Claim 10 contains an additional limitation of providing a treatment step. A treatment limitation must be “particular” i.e. specifically identified so that it doesn’t encompass all applications of the judicial exception. Claim 10 provides a generic “treating the subject” that is not limited to any particular medicine or treatment. The treatment step does not indicate how the patient is to be treated, or what the treatment is, but instead coveys any possible treatment that a doctor decides to administer to a patient. Here, the generic treatment for colorectal cancer is not particular and is instead merely instructions to “apply” the exception in a generic way. Thus, the additional elements in claim 10 do not integrate the judicial exceptions into practical application.
	Claims 11-14 and 23 are data gathering steps for performing the judicial exceptions, and are thus extra-solution activity.	
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.  Bonthuis teaches collecting tissue samples (Bonthuis et al. Cell Reports (2015) 12, 979-991, p. 984), and using RNAscope in situ hybridization probes that were designed against intronic regions to detect nascent RNA (Bonthuis p. 985). Bonthuis teaches RNAscope intronic probe targeting nascent RNA for imprinted MEG3 reveals monoallelic expression of cells (Bonthuis p. 986, Fig. 6, Fig. 6 description). Bonthuis thus teaches obtaining a test sample, designing an intronic probe specific to an imprinted gene, and performing in situ hybridization. The step of treating the subject employs only potential techniques and treatments there were known to one skilled in the art. Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to calculate the expression values and grade the expression values. The steps of obtaining a test sample, designing a probe, and performing in situ hybridization of the probe merely instructs a scientist to use any method known in the art to calculate the expression values and grade the expression values. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in these steps that distinguish them from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed.
	Further, it is well established that the mere physical or tangible nature of additional elements such as the steps of obtaining a test sample, designing a probe and performing in situ hybridization of the probe do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g. Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)). 
	Even when viewed as a combination, the additional elements of the claims fail to transform the exceptions into patent-eligible applications of the exceptions. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of calculating the expression values and grading the expression values. The claims do not recite additional elements that amount to significantly more than the judicial exceptions.

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 101.    
Regarding Step 1, the Applicants argue that the claim recites a series of steps and, therefore, is a process claim. 
The Examiner agrees that the claims are directed to the statutory category of a process.
Regarding Step 2A (prong 1), the Applicants argue that Claim 10 does not recite any of the judicial exceptions enumerated in the 2019 PEG. 
This argument has been fully considered but is not persuasive. The instant claims recite a law of nature. The claims recite a correlation between the imprinted gene and colorectal tumors. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  Additionally the instant claims recite abstract ideas.  The claims recite a step of “calculating”. Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. The claim recite a step of “grading” the expression of the imprinted gene to determine the benignity or malignancy of the colorectal tumor. Neither the specification nor the claims set forth a limiting definition for “grading” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “grading” step is that it may be accomplished by a mental processes. For example, one may “grade” the tumor by thinking about the calculations that were obtained.  Thus the instant claims recite judicial exceptions (abstract ideas and laws of nature). 
Regarding Step 2A (prong 2), the Applicants argue that even if the claims recite a judicial exception, it is integrated into a practical application and there is no need to go to Step 2B. 
This argument has been fully considered but is not persuasive. The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is noted that claim 10 recites a step of “treating” the subject by administration of medication or other treatment in accordance with the determined benignity or malignancy of the tumor.  A claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment for a disease or medical condition.  However in the instant case the treating step is not particular and is instead merely instructions to “apply” the exception in a generic way.  Thus, the treating step does not integrate the judicial exceptions into a practical application.  
In addition to the judicial exceptions the claims recite steps of “obtaining” a sample, “designing” a probe, and “performing” in situ hybridization. These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Regarding Step 2B, the Applicants argue that there is no need to go to this step since the claims pass step 2A (prong 1 and prong 2).  
This argument has been fully considered but is not persuasive.  It is maintained that the claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). It is further maintained that the steps that are recited in addition to the judicial exceptions do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Thus the claims are not directed to patent eligible subject matter.   
Additionally the Applicants cite case law pertaining to improvement in the functioning or a computer, or an improvement to other technology or technical field.  They argue that the instant claims improve the functionality in other technology (e.g., early diagnosis and treatment of colorectal cancer). 
This argument has been reviewed but is not persuasive. First of all arguments pertaining integration should be discussed under Step 2A (prong 2) not Step 2B. Applicants are essentially arguing that performing in situ hybridization using a probe specific to the intron of a imprinted gene was an improvement to the field of diagnosing colorectal cancer. Herein the “technology” used by the claim is in situ hybridization.  The additional elements cited by the Applicants, do not improve the technology of in situ hybridization and do not improve any other technology.  The additional elements cited by the Applicants, do not make the technology of in situ hybridization work better and do not make any other technology work better. Instead, the improvement is an improvement on the judicial exception. Here, the judicial the exception is the relationship between the imprinted gene and colorectal cancer. This exception does not improve the technology of in situ hybridization or any other technology. Therefore, there is no improvement nor is the exception integrated into a practical application. 
Additionally the Applicants argue that the assertion that the instant claims recite a natural correlation/law of nature is inaccurate.  The Applicants argue that no proof has been provided by the Examiner that the correlation between the imprinted gene and colorectal cancer is a law of nature. 
This argument has been fully considered but is not persuasive.  If the imprinted gene was not correlated with colorectal tumors then the claimed method would not work. One of skill in the art is only able to determine the benignity or malignancy of a colorectal tumor performing the recited steps because the correlation works.  Proof of this correlation is present in the specification and in particular the working examples. The correlation between imprinted genes and colorectal tumors is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  Thus the claims do in fact recite a “law of nature”. 
The Applicants argue that the instant claims integrate the judicial exception into a practical application because they treat a medical condition. 
This argument is not persuasive. A claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment for a disease or medical condition.  However in the instant case the treating step is not particular and is instead merely instructions to “apply” the exception in a generic way.  Thus, the treating step does not integrate the judicial exceptions into a practical application.  
The Applicants argue that there is no preclusion of all or most applications of the natural phenomena recited in the claims.
This argument has been fully considered but is not persuasive.  Preemption is not a standalone test for eligibility.  While a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
The Applicants argue that the Examiner has failed to demonstrate how the decision in Prometheus supports the rejection. 
This argument is not persuasive.  Prometheus is one of the Supreme Court decisions which was considered by the USPTO when drafting the guidelines for determining subject matter eligibility.  There is no requirement that the examiner compare the instant claims to those of this case. 
The Applicants argue that the “analyzing” step is not accomplished by a mental process. 
 This argument has been fully considered but is not true.  The claims recite a step of “analyzing” microscopic images.   Neither the specification nor the claims set forth a limiting definition for “analyzing” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental processes. For example, one may “analyze” the images by looking at them.  Thus analyzing encompasses an abstract idea. 
The Applicants further argue that there is no discussion in Bonthuis or any other reference about the claimed invention. Bonthuis does not relate to the claimed invention. The Examiner has not pointed out to any location where such teachings which read on the limitations of the claims can be found. 
This argument has been fully considered but is not persuasive.  Bonthuis is only being relied upon to teach that the steps in addition to the judicial exception had been done before and were considered well known, routine, and conditional.  Bonthuis teaches collecting tissue samples (Bonthuis et al. Cell Reports (2015) 12, 979-991, p. 984), and using RNAscope in situ hybridization probes that were designed against intronic regions to detect nascent RNA (Bonthuis p. 985). Bonthuis teaches RNAscope intronic probe targeting nascent RNA for imprinted MEG3 reveals monoallelic expression of cells (Bonthuis p. 986, Fig. 6, Fig. 6 description). Bonthuis thus teaches obtaining a test sample, designing an intronic probe specific to an imprinted gene, and performing in situ hybridization. It is noted that the test for what is well known, routine, and conventional in the art is distinct from the test of whether a reference anticipates or renders obvious a claim. 
For these reasons the rejections are maintained. 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 10-15 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112(a), a determination is made as to whether the specification contains a written description sufficient to show the inventors had possession of the full scope of their claimed invention at the time the application was filed. 
	Claim 10 is drawn to a method that recites the genus of imprinted genes, whose expression of loss of imprinting, expression of copy number variation and total expression are calculated to determine the benignity or malignancy of a colorectal tumor. 
	The written description requirement ensures that, “an applicant invented the subject matter which is claimed. Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(i)).
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. Applicant identifies nine imprinted genes as being associated with colorectal cancer. Aside from those nine, Applicant has not described which genes of the hundred known imprinted genes are associated with the benignity or malignancy of colorectal cancer. Nine out of one hundred is less than 10%. This is not a sufficient representative number of species to support the claimed genus. 
Neither does the specification describe other members of the genus by structure, or physical and/or chemical characteristics that would function to determine the benignity or malignancy of a colorectal tumor. Common structural attributes of the species in the genus are not described. Simply put, there is no disclosed structure/function correlation. The specification does not describe how to identify which imprinted genes, other than the nine identified, are associated with colorectal cancer. The question is whether one skilled in the art would be able to distinguish members of the genus of imprinted genes. There is no teaching in the instant specification that the Applicant was in possession of an invention including the relationship of any imprinted genes other than the nine expressly identified and the benignity or malignancy of colorectal cancer.
	One of skill in the art would conclude that Applicant was not in possession of the claimed genus because a description of only 9 members of this genus is not representative of the species in the genus and is insufficient to support the claim. Therefore, the specification does not provide an adequate written description of the broadly claimed subject matter.	 

Response To Arguments
10.	In the response the Applicants traversed the rejection under 35 USC 112(a) (Written Description). 
	The Applicants request clarification as to how the claims can be "well understood, routine, and conventional in the field” but at the same time lack written description. They assert that the rejections contradict one another. 
	This argument has been fully considered but is not persuasive.  The steps in addition to the judicial exceptions (obtaining a test sample, designing an intronic probe specific to an imprinted gene, and performing in situ hybridization) were what was considered well understood, routine, and conventional in the 101 rejection.  The written description rejection focuses on whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  This is an entirely different analysis.  The rejections do not contradict one another. 
	The Applicants argue that the specification provides adequate written description because it has described the invention by words (e.g., see para. [[0068]- [0070], structures [see the spec. [O080]- [00110], figures [see the spec. Figures 3-4], diagrams and/or formulas [see the specification and claim 6]. The Applicants argue that the Examiner has not made any effort to show how many "imprinted genes” the Applicant should disclose to meet the requirements of written description.
	These arguments are not persuasive.  The claims are drawn to the genus of imprinted genes correlated with colorectal cancer.  The rejected claims do not set forth the imprinted genes correlated with colorectal tumors in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a potentially large genus of imprinted genes that have been identified only in terms of their function. The specification only describes 9 imprinted genes, yet it is possible that there are many other imprinted genes associated with colorectal tumors. For genus claims one must determine whether there is disclosure of a representative number of species which would lead one skilled in the art to conclude that the applicant was in possession of the claimed invention. The number of species required to represent a genus will vary, depending on the level of skill and knowledge in the art and the variability among the claimed genus.  In the instant case, the examiner has determined that the description of 9 imprinted genes correlated with colorectal tumors is NOT a representative number of species.  The Examiner has stated that the specification provides written description for 9 imprinted genes but does not provide written description for any imprinted gene correlated with colorectal tumors.  
The Applicants argue that the Examiner has failed to provide a clear explanation as to why the claims were rejected. They argue that the examiner has not indicated, specifically, the essential or critical feature(s) which are not adequately described in the specification. 
This argument has been fully considered but is not persuasive. Regarding the genus of imprinted genes correlated with colorectal tumors, the specification does not describe any structural features of the disclosed 9 imprinted genes correlated with colorectal tumors that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed 9 imprinted genes correlated with colorectal tumors that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated colorectal tumors, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the 9 imprinted genes correlated with colorectal tumors disclosed in the specification, the disclosed imprinted genes are not a “representative number” of species within the claimed genus. Because the disclosed 9 imprinted genes correlated with colorectal tumors are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the disclosed 9 imprinted genes correlated with colorectal tumors would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of the disclosed 9 imprinted genes correlated with colorectal tumors is not sufficient to describe the claimed genus of imprinted genes correlated with colorectal tumors.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. The rejection is maintained. 

11.	Claim 10-15 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (8) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”


The nature of the invention and the breadth of the claims
	Claim 10 is broadly written to encompass analyzing the expression profile of any imprinted gene in a subject. 
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Guidance in the specification
	The specification broadly describes the invention as grading an imprinted gene in a colorectal tumor, comprising calculating the changes of total expression of the imprinted gene, of the expression of the imprinted gene with loss of imprinting and of the expression of the imprinted gene with copy number variation in colorectal cancer, to grade the expression of the imprinted gene (instant specification para. [0008]). The specification teaches GNAS, MEST, GATM, GRB10, IGF2R, PLAG11, DCN, SGCE and SNRPN/SNURF are imprinted genes encompassed by the instant invention (instant specification paras. [0009], [0017]). The specification describes Figures 3(a) to 3(f) as showing imprinted genes with different sensitivity in colorectal cancer, or different degrees and state of loss of imprinting in colorectal cancer (instant specification para. [0142]). The data depicted in Figures 3(a) to 3(f) differ among the different imprinted genes, thus demonstrating that the different degrees and state of loss of imprinting in colorectal cancer varies between imprinted genes.
The specification describes for the imprinted gene Z1, Grade 0 is defined by a loss of imprinting of less than 15% (instant specification para. [0147]), whereas Grade 0 for imprinted gene Z5 is defined by a loss of imprinting of less than 10% (instant specification para. [0148]). According to applicant’s own specification, when determining the benignity of malignancy of colorectal tumors, the threshold values for loss of imprinting for two imprinted genes are different. 
The specification further states that most of the imprinted genes in the exfoliated cells in stool from a healthy human are not expressed or are normally expressed (instant specification para. [0164]). Said another way, only some of the imprinted genes are expressed with a loss of imprinting or a copy number variation in colorectal cancer. 

Unpredictability in the art and the state of the prior art
	The art teaches that some imprinted genes are not sufficient biomarkers for the study of cancers, including colorectal cancer (Shen et al. Clinical Epigenetics (2020) 12:71 13 pages, p. 3, Figure 1). Shen performed in situ hybridization of 5 imprinted genes and found that 2 of the 5 were less efficient epigenetic biomarkers (Shen p. 6). Shen thus teaches that not all imprinted genes are associated with colorectal cancer. 
Shen further teaches the expression values for 5 different imprinted genes within each category of tumor (normal, benign and malignant) varies (Shen p. 7, Figure 4). As depicted in Figure 4, the biallelic and multiallelic expressions of 3 of the 5 imprinted genes assayed could be effectively used as cancer biomarkers for distinguishing benign from malignant tumors (Shen p. 7). As can be seen in the heat map and box plot data in Figure 4, the expression values vary amongst the imprinted genes, and IGF2 and IGF2R show the greatest variation from the 3 statistically significant genes, GNAS, GRB10 and SNRPN. Shen teaches that some imprinted genes may be shown to be related to cancer, but are “not the best biomarkers” (Shen p. 10). 
	Nishihara analyzed the expression profiles of 3 imprinted genes in colorectal cancers (Nishihara, et al. International Journal of Oncology (2000) 17:317-322, 317).  Nishihara teaches that imprinted genes have different monoalleic and biallelic expression values (Nishihara, Table I). For example, while the 5 studied imprinted genes showed varying levels of monoallelic expression, IGF2 and PEG1/MEST showed biallelic expression in colorectal cancer, while H19, SNRPN and NDN did not. Nishihara teaches no simultaneous disruption of monoallelic expression in all the cancers examined (Nishihara, Abstract). Thus, not all imprinted genes are associated with colorectal cancer.
	Menigatti teaches methylated alleles of GNAS-AS1 in most adenomas reflected tumor-related loss of imprinting, and that imprinting is lost during colorectal tumorigenesis (Menigatti et al. Oncogenesis (2013) 2, e56 9 pages, p. 3.) Manigatti teaches loss of imprinting call occur from genetic events such as copy number alterations (Menigatti p. 3). Over half of the adenomas studied by Menigatti displayed loss of imprinting at the GNAS-AS1 locus on chromosome 20q13.3 (Menigatti p. 7). 
	Frost teaches only a limited set of imprinted genes may be useful for LOI cancer biomarker studies (Frost, et al. PLoS ONE (2010) 5:10 e13556 10 pages, Abstract). Frost studied 36 imprinted genes, only 6 of which were detectably imprinted (demonstrably monoallelic) (Frost p. 7). While Frost included GNAS and GRB10 in the study, these two genes were not included in the 6 that were identified as useful for loss of imprinting cancer biomarker studies.

Quantity of experimentation
	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to classify and grade a colorectal tumor based the expression values of imprinted genes.
	Claim 10 is directed to performing in situ hybridization of a probe specific to an imprinted gene in a colorectal tumor test sample. It is unpredictable that a skilled artisan could know which imprinted genes are associated with colorectal cancer and which are not. The specification teaches that imprinted genes have different degrees and states of loss of imprinting in colorectal cancer (instant specification para. [0142], Figures 5(a) – 5(i)). The specification does not teach which degrees of loss of imprinting of which imprinted genes can be used to determine the benignity or malignancy of colorectal cancer and which cannot. There are close to 100 known imprinted genes in humans (El Khattabi et al. European Journal of Human Genetics (2019) 27: 49-60, p. 49). There are at least 25 imprinted genes that have been identified as being associated with cancer (Joyce et al. Mol. Pathol. (1998) 51(4): 185-190, Abstract). It is unpredictable whether the other 75 known imprinted genes are similarly associated with cancer, or more specifically, colorectal cancer. Applicant acknowledges that not all imprinted genes can be used to determine the benignity or malignancy of colorectal cancers, only some (instant specification para. [0164]). Applicant has not taught which genes can be used and which genes cannot. It is therefore unpredictable which imprinted genes are associated with colorectal cancer and which are not.
	Moreover, the art teaches that the expression of some imprinted genes are associated with colorectal cancer and some are not. Applicant’s own reference, Shen, teaches IGF2 and IGF2R are not sufficient biomarkers and thus not indicative of colorectal cancer. Nishihara teaches some imprinted genes are associated with colorectal cancer and some are not. Menigatti teaches the association of the GNAS-AS1 gene and colorectal cancer. Frost, however, teaches that GNAS and GRB10 are not monoallelically expressed and thus not good biomarkers. It is unpredictable which imprinted genes are associated with colorectal cancer and which are not. 
To practice the invention as broadly as it is claimed, the skilled artisan would have to perform additional unpredictable and undue experimentation of the 100 known imprinted genes to determine which ones are associated with colorectal cancer with respect to the expression of loss of imprinting and their association with the benignity or malignancy of colorectal cancer. The claims broadly encompass all imprinted genes but the specification provides no guidance that they are all associated with colorectal cancer.
	The claims are broadly directed to determining the benignity or malignancy of a colorectal tumor in a subject. It is unpredictable how the skilled artisan would identify a disease in any “subject”. The specification does not provide a definition of subject, and would thus broadly encompass dogs, cats, pigs, horses, rats, etc. The analysis and examples in the specification are limited to humans, and do not provide any guidance for any experiments or provide any teachings where the subject is anything other than a human. The specification does not provide any guidance as to whether imprinted genes are expressed in non-human animals as they are in humans. In fact, conserved miRNAs do not necessarily exhibit the same expression levels or patterns in different species (Ha et al. Biochim Biophys Acta (2008) 779(11): 735-742, Abstract). The skilled artisan would be required to perform additional unpredictable and undue experimentation to determine whether or not and how the expression of loss of imprinting of imprinted genes is associated with colorectal cancer in hon-human animals, as encompassed by the claims.
	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the scope of the instant claims to be enabled. This would require significant effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.

Response To Arguments
12.	In the response the Applicants traversed the rejection under 35 USC 112(a) (Enablement). 
The Applicants request clarification as to how the claims can be "well understood, routine, and conventional in the field” but at the same time not be enabled. They assert that the rejections contradict one another. 
	This argument has been fully considered but is not persuasive.  The steps in addition to the judicial exceptions (obtaining a test sample, designing an intronic probe specific to an imprinted gene, and performing in situ hybridization) were what was considered well understood, routine, and conventional in the 101 rejection.  The enablement rejection focuses on whether one skilled in the art could make and/or use the invention as broadly claimed without undue experimentation. This is an entirely different analysis.  The rejections do not contradict one another. 
	Regarding the nature of the invention and the breadth of the claims the Applicants argue that the nature of the invention pertains to a DNA technology of a well-known class of technology, namely, "Recombinant DNA-technology." They further argue that the Examiner is inaccurate in asserting that the claims are broadly written because they recite that a probe that hybridizes to an intron of the imprinted gene. 
This argument has been fully considered but is not persuasive. The claims require detecting the expression of an imprinted gene that is correlated with colorectal tumors. Claims 10-15, 25, and 26 do not set forth the imprinted gene that is correlated with colorectal tumors in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a potentially large genus of imprinted genes that have been identified only in terms of their function. The nature of the invention requires a reliable correlation between the imprinted genes and colorectal tumors.  
Regarding the amount of direction or guidance the Applicants argue that they have provided ample guidance in the specification. They argue that they have described the invention by words (e.g., see para. [[0068]- [0070], structures [see the spec. [0080]- [00110], figures [see the spec. Figures 3-4], diagrams and/or formulas [see the specification and Claim. 6] that fully set forth the claimed invention. Moreover, as shown in "FIGS. 3 (a) to 3 (f), genes Z1, Z4, Z5, Z6, Z8, Z10, Z11, Z13 and Z16 each show different sensitivity in colorectal cancer, or different degree and state of loss of imprinting in colorectal cancer.” (In the patent application as filed (e.g., para. [0134]). 
The information presented in the specification has been fully considered.  However the claims are drawn to a genus of imprinted genes correlated with colorectal tumors and the specification only discloses 9 members of the claimed genus. Regarding the disclosed 9 imprinted genes correlated with colorectal tumors, the specification does not describe any structural features of these imprinted genes that would have been expected to be shared by the members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of these imprinted that would have been expected to be shared by the members of the claimed genus.  All members of the genus have the same function i.e., they are correlated with colorectal tumors, but no correlation between their structure and this common function is disclosed.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envision or recognize additional members of the claimed genus.  Because the structure of the species which the claimed genus is expected to vary unpredictably from the structure of the disclosed 9 imprinted genes correlated with colorectal cancer, the specification does not provide enablement for the use of ANY imprinted gene correlated with colorectal tumors.    
The Applicants argue that the specification provides 16 working examples and therefore is enabling. 
This argument is not persuasive.  The office does not require any specific number of working examples.  What is important  is the content of the working examples and whether the findings in the working examples can be extrapolated to the genus as a whole.  In the instant case it is highly unpredictable if there are other imprinted genes correlated with colorectal tumors.  
The Applicants argue the predictability in the field of DNA technology is relatively good. 
This argument is not persuasive.  While methods of detecting imprinted genes are known in the art, methods of correlating imprinted genes with a phenotype (such as colorectal cancer) are highly unpredictable.  The Examiner has cited numerous references which demonstrate this. 
The cited references demonstrate that it is highly unpredictable which imprinted genes will and will not function in the claimed methods. 
	The Applicants argue that the quantity of experimentation necessary to practice the invention recited by independent claim 10 is no more than that typically encountered in the art.
The Examiner disagrees. The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to determine the benignity or malignancy of a colorectal tumor based on the detection of an imprinted gene.  In order to practice the breadth of the claimed invention one of skill in the art would need to first obtain a list of all imprinted genes.  Then they would have to conduct additional experimentation to determine if any of the other imprinted genes are functional in the claimed method.  The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. For these reasons the rejection is maintained. 

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634